Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Boss et al. (US 20100114437).
In regards to claim 1, Boss teaches an apparatus comprising: (Figs 2-6.)
a first sensor disposed on a hitch coupled to a vehicle to measure a first rate of change of a weight of the vehicle; ([0046] hitch load sensors 204h determine tongue forces from trailer. [0030] date, time of day, duration of events, loading observations of individual an aggregate sensed loads, and identifiers of events are stored in memory. [0034] gross vehicle weight is constantly monitored by weight sensors, where the change in gross vehicle weight is caused by a trailer attaching or loading event and both prior and subsequent assessments of the gross vehicle weight are determined. As the time a loading event happens is recorded, this results in a rate of change determination.) 
a second sensor disposed on a chassis of the vehicle to measure a second rate of change of the weight of the vehicle; ([0043], [0044] weight sensors may be deployed to a number of vehicle areas including suspension sensors 204s, passenger seat load sensors 204a, trunk cargo load sensors 204b, roof rack sensors 204c, and flooring sensors 204d. [0030] date, time of day, duration of events, loading observations of individual an aggregate sensed loads, and identifiers of events may be stored in memory. [0034] gross vehicle weight is constantly monitored by weight sensors, where the change in gross vehicle weight is caused by a trailer attaching or loading event and both prior and subsequent assessments of the gross vehicle weight are determined. As the time a loading event happens is recorded, this results in a rate of change determination.) and 
a controller to monitor the first rate of change and the second rate of change to determine if the vehicle is improperly loaded. ([0034] processing means 202 monitors weight sensors 204. [0040], [0041] compares determined weights against thresholds to determine if above given rating, which is a case of improper loading. [0029], [0030] checks if vehicle is configured in optimal mode and adjusts mode if vehicle operations can be improved, where vehicle operations are determined as a function of loading.)

In regards to claim 2, Boss teaches the apparatus of claim 1, wherein the first sensor is disposed in a receiver of the hitch. (Fig 2, [0044] hitch sensor 204h is located on hitch.)

In regards to claim 3, Boss teaches the apparatus of claim 1, wherein the controller monitors the first sensor to determine when to initiate a trailer load measurement sequence. ([0034] processing means 202 constantly monitors weights sensors 204, including weight sensor 204h and prior and subsequent to trailer loading weights are determined. This initiates trailer load measurement sequence at a time subsequent to the trailer loading.)

In regards to claim 14, Boss teaches an apparatus comprising: (Figs 2-6.)
a first sensor coupled to a hitch of a vehicle; (Fig 2, [0044] hitch sensor 204h is located on hitch.)
a set of sensors coupled to a suspension system of the vehicle; ([0043] weight sensors may be deployed to a number of vehicle areas including suspension sensors 204s, [0032] suspension sensors may be on each wheel.) and 
a controller to determine a trailer load based on rate of change outputs from the first sensor and the set of sensors. ([0034] processing means 202 monitors weight sensors 204 and gross vehicle weight is constantly monitored by weight sensors, where the change in gross vehicle weight is caused by a trailer attaching or loading event, is the tongue weight load, and both prior and subsequent assessments of the gross vehicle weight are determined. [0030] date, time of day, duration of events, loading observations of individual an aggregate sensed loads, and identifiers of events may be stored in memory. A change in weight over a known duration is a rate of change of weight. As the time a loading event happens is recorded, this results in a rate of change determination by a controller using information from a number of sensors and determines a trailer load, in this case the tongue weight load, at least in part based on the change in gross vehicle weight and the duration of the event.)

In regards to claim 15, Boss teaches the apparatus of claim 14, wherein the rate of change outputs include a first rate of change from the first sensor, and a second rate of change from the set of sensors. ([0034] processing means 202 monitors weight sensors 204 and gross vehicle weight is constantly monitored by weight sensors, where the change in gross vehicle weight is caused by a trailer attaching or loading event and both prior and subsequent assessments of the gross vehicle weight are determined. [0030] date, time of day, duration of events, loading observations of individual an aggregate sensed loads, and identifiers of events may be stored in memory. A change in weight over a known duration is a rate of change of weight. As the time a loading event happens is recorded, this results in a rate of change determination by a controller using information from a number of sensors and determines a trailer load at least in part based on the change in gross vehicle weight and the duration of the event. [0046] hitch load sensors 204h determine tongue loads from trailer, and thereby include first rate of change of first sensor as the duration of a loading event experienced by the hitch sensor and [0043] weight sensors, including suspension sensors 204s, determine loads on suspension thereby including a second rate of change by the set of sensors as the duration of a loading event experienced jointly by these suspension sensors, when aggregated.)

In regards to claim 17, Boss teaches the apparatus of claim 14, wherein the set of sensors includes a first sensor and a second sensor positioned on suspension components of a front axle of the vehicle, and a third sensor and a fourth sensor positioned on suspension components of a rear axle of the vehicle. ([0032] suspension load sensors 204s are located within each of the wheels between the wheels and the axle arms. As these are suspension load sensors, they must be positioned on suspension components and as there are four wheels, two connected to a front axle and two connected to a rear axle, these sensors read upon this limitation.)

In regards to claim 18, Boss teaches the apparatus of claim 17, wherein the controller is to determine an initial weight of the vehicle based on a summation of a first vehicle weight determined using the first and second sensors and a second vehicle weight determined using the third and fourth sensors. ([0032] initial gross vehicle weight may be determined by summing curb weight with outputs from sensors, including suspension sensors 204s. [0038] sensed and aggregated loads stored. Aggregation is a summation.)

In regards to claim 19, Boss teaches the apparatus of claim 18, wherein the controller is to determine a final weight of the vehicle based on a summation of the first and second vehicle weights. ([0032] gross vehicle weight may be determined by summing curb weight with outputs from sensors, including suspension sensors 204s. [0034] subsequent weight is taken after the trailer is attached, this is a final weight. [0038] sensed and aggregated loads stored. Aggregation is a summation.)

In regards to claim 20, Boss teaches the apparatus of claim 19, wherein the controller is to determine the trailer load based on a difference between the initial weight of the vehicle and the final weight of the vehicle. ([0032] gross vehicle weight may be determined by summing curb weight with outputs from sensors, including suspension sensors 204s. [0034] the tongue weight load is determined based on difference between successive and prior gross vehicle weights before and after trailer is attached. Tongue weight load is the load applied by the trailer weight on the hitch of the vehicle and therefore this is a trailer load.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Non-Patent Literature Hardy Solutions, Five Factors That Can Affect Your Weighing System’s Accuracy (“Hardy”).
In regards to claim 4, Boss teaches the apparatus of claim 3, wherein the controller is to perform the trailer load measurement sequence by: 
determining an initial weight of the vehicle when a load is applied to the first sensor; ([0034] difference between prior and subsequent gross vehicle weight is the tongue weight load, the prior gross weight is the initial weight of the vehicle.)
Boss also teaches the prior and subsequent loads are determined by constantly monitoring weight sensors 204, including hitch and suspension sensors. A subsequent load includes a final gross vehicle weight determination ([0034]). Likewise, as discussed above, the rate of change between the prior and subsequent loads is determined by assessing the difference and loading durations ([0030]). 
Boss does not teach: 
monitoring the first rate of change and the second rate of change to determine if the first rate of change is the same as the second rate of change; and 
determining a final weight of the vehicle when the first rate of change and the second rate of change reach a steady state. 
Hardy teaches that load cells have a response time when a load is applied during which the load cell has not settled and produces inaccurate weight readings, and the load cell outputs oscillations. To account for this, fast-responding load cells may be used which self-dampen when a load is applied to them (page 4). After the response time has passed, these oscillations are accounted for and the rate of change of the weight is zero. When the oscillations have settled this means that both no further additional weights are being applied after the initial loading and the measurements themselves are no longer fluctuating. This is steady state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Boss, by incorporating the teachings of Hardy, such that fast-responding load cells are used as the load sensors of Boss, which allows for the rates of change to be monitored and an assessment to be made that the rates of change of weight have reached a steady state and the first rate of change and the second rate of change are the same when steady state has been reached, as they are both zero. This then allows for an accurate final weight to be determined. 
The motivation to use fast-damping load cells is that, as acknowledged by Hardy, they have a faster response time and therefore provide an accurate reading more quickly (page 4). 

In regards to claim 7, Boss teaches an apparatus comprising: (Figs 2-6.)
a controller to: ([0034] processing means 202.)
determine an initial weight of a vehicle when a load is applied to a hitch of the vehicle; ([0034] processing means 202 monitors weight sensors 204 and their results, a weight prior to the loading or attaching event is the gross vehicle weight and the therefore an initial weight of the vehicle.)
monitor a first rate of change of a weight of the vehicle and a second rate of change of the weight of the vehicle while the load is applied to the hitch of the vehicle; ([0046] hitch load sensors 204h determine tongue forces from trailer. [0043], [0044] weight sensors may be deployed to a number of vehicle areas including suspension sensors 204s, passenger seat load sensors 204a, trunk cargo load sensors 204b, roof rack sensors 204c, and flooring sensors 204d. [0030] date, time of day, duration of events, loading observations of individual an aggregate sensed loads, and identifiers of events may be stored in memory. [0034] gross vehicle weight is constantly monitored by weight sensors, where the change in gross vehicle weight is caused by a trailer attaching or loading event and both prior and subsequent assessments of the gross vehicle weight are determined. As the time a loading event happens is recorded, this results in a rate of change determination. The hitch sensor may be a first sensor monitoring a first rate of change of weight and any of the other sensors may be a second sensor observing a second rate of change of weight.) and 
Boss also teaches that a tongue weight is determined based on the difference between a successive and a prior gross vehicle weight before and after the trailer is attached, which requires a determination of the successive weight, which is a final weight of the vehicle ([0034]).
Boss does not teach:  
determine a final weight of the vehicle when the first rate of change and the second rate of change reach a steady state. 
However, Hardy teaches that load cells have a response time when a load is applied during which the load cell has not settled and produces inaccurate weight readings, and the load cell outputs oscillations. To account for this, fast-responding load cells may be used which self-dampen when a load is applied to them (page 4). After the response time has passed, these oscillations are accounted for and the rate of change of the weight is zero. When the oscillations have settled this means that both no further additional weights are being applied after the initial loading and the measurements themselves are no longer fluctuating. This is steady state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Boss, by incorporating the teachings of Hardy, such that fast-responding load cells are used as the load sensors of Boss, which allows for the rates of change to be monitored and an assessment to be made that the rates of change of weight have reached a steady state. This then allows for an accurate final weight to be determined. 
The motivation to use fast-damping load cells is that, as acknowledged by Hardy, they have a faster response time and therefore provide an accurate reading more quickly (page 4). 

In regards to claim 8, Boss, as modified by Hardy, teaches the apparatus of claim 7, wherein the first rate of change is determined by monitoring a first sensor located on the hitch of the vehicle. ([0046] hitch load sensors 204h determine tongue forces from trailer. [0030] date, time of day, duration of events, loading observations of individual an aggregate sensed loads, and identifiers of events may be stored in memory. [0034] gross vehicle weight is constantly monitored by weight sensors, where the change in gross vehicle weight is caused by a trailer attaching or loading event and both prior and subsequent assessments of the gross vehicle weight are determined. As the time a loading event happens is recorded, this results in a rate of change determination.)

In regards to claim 9, Boss, as modified by Hardy, teaches the apparatus of claim 7, wherein the second rate of change is determined by monitoring a plurality of sensors located on a suspension of the vehicle. ([0043] weight sensors may be deployed to a number of vehicle areas including suspension sensors 204s [0030] date, time of day, duration of events, loading observations of individual an aggregate sensed loads, and identifiers of events may be stored in memory. [0034] gross vehicle weight is constantly monitored by weight sensors, where the change in gross vehicle weight is caused by a trailer attaching or loading event and both prior and subsequent assessments of the gross vehicle weight are determined. As the time a loading event happens is recorded, this results in a rate of change determination.)

In regards to claim 10, Boss, as modified by Hardy, teaches the apparatus of claim 9, wherein the plurality of sensors include a first group of sensors positioned adjacent a front end of the vehicle and a second group of sensors positioned adjacent a rear end of the vehicle. ([0032] suspension sensors are within each of the wheels of the vehicle, which include two at the front of the vehicle and two at the back of the vehicle.)

In regards to claim 11, Boss, as modified by Hardy, teaches the apparatus of claim 10, wherein the controller combines outputs of the first group of sensors and the second group of sensors to determine the final weight of the vehicle. ([0032] gross vehicle weight may be determined by summing a specified curb weight with suspension load sensors 204s outputs. [0034] sensors monitored to determine final gross vehicle weight after loading.)

In regards to claim 13, Boss, as modified by Hardy, teaches the apparatus of claim 7, wherein the controller is to determine a trailer load of the vehicle based on a difference between the initial weight of the vehicle and the final weight of the vehicle. ([0034] the tongue weight load is determined based on difference between successive and prior gross vehicle weights before and after trailer is attached. This is a trailer load imparted on the vehicle and therefore a trailer load of the vehicle.)

In regards to claim 16, Boss teaches the apparatus of claim 14.
Boss does not teach:
wherein the controller is to monitor the rate of change outputs from the first sensor and the set of sensors to determine if the rate of change outputs are increasing at the same rate.
However, Hardy teaches that load cells have a response time when a load is applied during which the load cell has not settled and produces inaccurate weight readings, and the load cell outputs oscillations. To account for this, fast-responding load cells may be used which self-dampen when a load is applied to them (page 4). After the response time has passed, these oscillations are accounted for and the rate of change of the weight is zero. When the oscillations have settled this means that both no further additional weights are being applied after the initial loading and the measurements themselves are no longer fluctuating. This includes a determination of if the results of the sensors are increasing at a rate of zero, which they all should be at steady state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Boss, by incorporating the teachings of Hardy, such that fast-responding load cells are used as the load sensors of Boss, which allows for the rates of change to be monitored and an assessment to be made that the rates of change of weight have reached a steady state and the rates of change are the same when steady state has been reached, as they are both zero, and therefore increasing at the same rate. 
The motivation to use fast-damping load cells is that, as acknowledged by Hardy, they have a faster response time and therefore provide an accurate reading more quickly (page 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Hardy, in further view of Non-Patent Literature Barton, How to Measure Tongue Weight (“Barton”).
In regards to claim 5, Boss, as modified by Hardy, teaches the apparatus of claim 4. 
Boss also teaches tongue weight load determined based on difference between successive and prior gross vehicle weights before and after the trailer is attached ([0034]). Tongue weight is a load applied by the trailer on the hitch of the vehicle. 
Boss, as modified by Hardy, does not teach: 
wherein the controller is to determine a trailer weight based on a difference between the initial weight and the final weight.
However, Barton teaches that an acceptable tongue weight for a trailer is between 9 and 15 percent of the gross trailer weight, with a recommended percentage of approximately 10 percent (Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Boss, by incorporating the teachings of Barton, such that a gross trailer weight is determined based upon the trailer tongue weight, where they are related by a known or set ratio. 
The motivation to do so is that, as acknowledged by Barton, too little or too high tongue force, which is a function of trailer weight, or too low or too high trailer weight results in dangerous driving conditions (Page 2), and as such, an estimation of trailer weight based on the tongue force improves the safety of the vehicle by better determining improper loading.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Hardy, in further view of Non-Patent Literature IQ Plus 210 Digital Weight Indicator Installation Manual (“IQ Plus 210”).
In regards to claim 6, Boss, as modified by Hardy, teaches the apparatus of claim 4.
Boss, as modified by Hardy, does not teach:
wherein the controller is to display a fault error message when the first rate of change and the second rate of change are different.
However, IQ Plus 210 manual suggests outputting an error message when, for example, a load cell has not been calibrated correctly or there has been a physical error (numbered page 25). These errors manifest in unstable readings of a load sensor. As unstable readings would only ever be considered an error after steady state is thought to have been reached, this error would only ever be output in response to unstable readings when steady state has been reached and therefore the change in result is intended to be zero. This results in the case in which the change of one sensor is not zero and the change in the other is zero despite being expected to have reached steady state, and an error would then be associated with the unstable sensor. While this reference is directed to a digital scale, one of ordinary skill would have recognized these teachings are equally applicable to a load cell in other fields than table scales, but the same ideas and logic presented apply similarly to other load sensors, including vehicle load sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Boss, by incorporating the teachings of the IQ Plus 210 manual, such that when an error is determined, which is commonly expressed by unstable or unsteady readings and is also the case in which the other sensor has reached steady state, an error message is displayed. 
The motivation to do so is that, as acknowledged by the IQ Plus 210 manual, displaying such an error message aids in problem diagnosis (numbered page 25), which improves the quality of the vehicle and analysis. 

In regards to claim 12, Boss, as modified by Hardy, teaches the apparatus of claim 7.
Boss, as modified by Hardy, does not teach:
wherein the controller is to display a vehicle fault error message when the first rate of change and the second rate of change are different.
However, IQ Plus 210 manual suggests outputting an error message when, for example, a load cell has not been calibrated correctly or there has been a physical error (numbered page 25). These errors manifest in unstable readings of a load sensor. As unstable readings would only ever be considered an error after steady state is thought to have been reached, this error would only ever be output in response to unstable readings when steady state has been reached and therefore the change in result is intended to be zero. This results in the case in which the change of one sensor is not zero and the change in the other is zero despite being expected to have reached steady state, and an error would then be associated with the unstable sensor. While this reference is directed to a digital scale, one of ordinary skill would have recognized these teachings are equally applicable to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Boss, by incorporating the teachings of the IQ Plus 210 manual, such that when an error is determined, which is commonly expressed by unstable or unsteady readings and is also the case in which the other sensor has reached steady state, an error message is displayed. 
The motivation to do so is that, as acknowledged by the IQ Plus 210 manual, displaying such an error message aids in problem diagnosis (numbered page 25), which improves the quality of the vehicle and analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCann (US 20060293815) teaches estimating vehicle weight and loading based on vertical oscillations observed by an accelerometer. 
Cullen et al. (US 20150323376) teaches determining a load restoration based upon sensors attached to a vehicle wheel and the load applied from a trailer. 
Weyend et al. (US 20030154798) teaches determining the weight of a vehicle using weight sensors to determine the weights acting on each axle and the weight acting on a trailer hitch. 
Non-Patent Literature Hardy Solutions, My weight is drifting, how do I troubleshoot? teaches that common expressions of error in load cells is a drifting or unstable weight result and potential causes of such errors. 
Non-Patent Literature Doityourself Staff, How to Use a Digital Weight Scale, teaches when using a scale to wait a few seconds for the result to stabilize. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661